Exhibit 99.1 SOUTHSIDE BANCSHARES, INC. ANNOUNCES RECORD ANNUAL EARNINGS NASDAQ Global Select Market Symbol - "SBSI" Tyler, Texas (February 1, 2008) Southside Bancshares, Inc. (“Southside” or the “Company”) today reported its financial results for the three months and year ended December 31, 2007. Southside reported record net income of $16.7 million for the year ended December 31, 2007, an increase of $1.7 million, or 11.2%, when compared to $15.0 million for the same period in 2006. Net income for the three months ended December 31, 2007, increased $655,000 to $4.8 million from $4.2 million, or 15.7%, for the same period in 2006. Earnings per fully diluted share increased $0.12, or 10.7%, to $1.24 for the year ended December 31, 2007, when compared to $1.12 for the same period in 2006.Earnings per fully diluted share increased $0.05, or 16.1%, to $0.36 for the three months ended December 31, 2007, compared to $0.31 for the same period in 2006. The return on average shareholders’ equity for the twelve months ended December 31, 2007 increased to 14.05%, compared to 13.48%, for the same period in 2006.The annual return on average assets increased to 0.87%, for the twelve months ended
